        Case 1:18-cv-00468-TWT Document 45 Filed 09/14/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

NORFOLK SOUTHERN                          :
RAILWAY COMPANY,                          :
                                          :
             Plaintiff,                   :
                                          :   CIVIL ACTION
      v.                                  :   NO. 1:18-cv-00468-TWT
                                          :
EAGLE ENVIRONMENTAL &                     :
CONSTRUCTION and GERALD                   :
SHMAVONIAN SURETY CORP.                   :
                                          :
          Defendants.                     :
_________________________________

                              CHARGING ORDER

      Having granted Plaintiff=s Motion for Charging Order [Docs. 31; 42] against

the membership interest of Defendant Eagle Environmental & Construction in 395

Whitehall, LLC, the Court finds that on November 8, 2018, Plaintiff recovered in

this case a Judgment against Defendant in the amount of $1,199,128.63, plus

continuing post-judgment interest on the entire principle amount at the legal rate per

year from its due date until paid; that the Judgment has become final; that the

Judgment has not been satisfied; that pursuant to O.C.G.A. ' 14-11-504(a), Plaintiff

is entitled as a matter of statutory right to a Charging Order against any interest of

Defendant Eagle Environmental & Construction in any limited liability company in
        Case 1:18-cv-00468-TWT Document 45 Filed 09/14/20 Page 2 of 4




which it may be engaged; and that Defendant Eagle Environmental & Construction

appears to be a member of 395 Whitehall, LLC, IT IS

      ORDER, ADJUDGED AND DECREED by this Court that:

      (i)     This Charging Order be entered against the membership interest of

              Defendant Eagle Environmental & Construction in 395 Whitehall,

              LLC, in such amount as to satisfy the underlying Judgment, plus the

              continuing post-judgment interest until the time of full satisfaction of

              said Judgment;

      (ii)    Defendant Eagle Environmental & Construction and 395 Whitehall,

              LLC, file with this Court and serve the Plaintiff within fourteen (14)

              days of the entry of this Charging Order a statement under oath showing

              any monies or property now due or which may become due or

              distributable to Defendant Eagle Environmental & Construction by

              reason of its interest in 395 Whitehall, LLC, and/or any other interest

              in 395 Whitehall, LLC, which Defendant Eagle Environmental &

              Construction owns;

      (iii)   Defendant Eagle Environmental & Construction and 395 Whitehall,

              LLC, file with this Court and serve the Plaintiff a quarterly written

              report of such monies or property as may become distributable to

                                          2
 Case 1:18-cv-00468-TWT Document 45 Filed 09/14/20 Page 3 of 4




       Defendant Eagle Environmental & Construction by reason of its

       interest in 395 Whitehall, LLC, and/or any other interest in 395

       Whitehall,   LLC,     which       Defendant   Eagle   Environmental    &

       Construction owns;

(iv)   Defendant Eagle Environmental & Construction and 395 Whitehall,

       LLC, file with this Court and serve the Plaintiff within fourteen (14)

       days of entry of this Charging Order a copy of the articles of

       organization of 395 Whitehall, LLC, and any other agreement

       controlling the membership interest of its members, including

       Defendant Eagle Environmental & Construction, together with true

       evidence of the amount of the capital and income accounts attributable

       to the interest of Defendant Eagle Environmental & Construction in 395

       Whitehall, LLC, and/or any other interest in 395 Whitehall, LLC, which

       Defendant Eagle Environmental & Construction owns; and

(v)    This Court enter any and all other orders necessary for the protection of

       Plaintiff=s right to recover on its Judgment and Fi. Fa. against Defendant

       in accordance with this Charging Order.




                                     3
      Case 1:18-cv-00468-TWT Document 45 Filed 09/14/20 Page 4 of 4




     SO ORDERED, this 11 day of September, 2020.


                                   __________________________________
                                   THOMAS W. THRASH
                                   United States District Judge
                                   Northern District of Georgia




Norfolk Southern Railway Company v. Eagle Environmental & Construction and
                       Gerald Shmavonian Surety Corp.
  United States District Court, Northern District of Georgia, Atlanta Division
                    Civil Action No. 1:18-cv-00468-TWT
